Citation Nr: 1620151	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.   Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a compensable evaluation for erectile dysfunction.

6.  Entitlement to a compensable evaluation for a surgical scar.

7.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Whether the reduction in the evaluation for prostate cancer from 100 percent to 40 percent, effective August 1, 2014, was proper.


9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, dated in June 2010, January 2011, February 2012, September 2012, and May 2014.

The Veteran testified at a Travel Board hearing in July 2015.  A transcript of that hearing has been associated with the record.  In correspondence dated in November 2015, VA notified the Veteran that the Veterans Law Judge who conducted the July 2015 hearing was unavailable to participate in a decision in the appeal, and that the appeal would be reassigned to another Veterans Law Judge.  However, the Veteran did not respond within 30 days indicating that he desired another Board hearing.  

The issues of entitlement to service connection for a back disorder; entitlement to an evaluation in excess of 50 percent for PTSD, whether the reduction in the evaluation for prostate cancer from 100 percent to 40 percent, effective August 1, 2014, was proper; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for asthma.

2.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a compensable disability evaluation for erectile dysfunction.

3.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a compensable disability evaluation for a surgical scar.

4.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active duty service.

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a diagnosis of Parkinson's disease presumed to be a result of his herbicide exposure.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a compensable disability evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a compensable disability evaluation for a surgical scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

5.  The criteria for entitlement to service connection for Parkinson's disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the issues decided herein, this decision represents a complete grant of those claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In July 2015, the Veteran testified before a VLJ, stating that he wished to withdraw the issues of entitlement to service connection for asthma, entitlement to a compensable disability evaluation for erectile dysfunction, and entitlement to a compensable disability evaluation for a surgical scar.  This testimony occurred prior to the promulgation of a Board decision in the appeal and constitutes withdrawal of the appeal of the above listed issues.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal further as to these issues.

III.  Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  Specifically, he claims that his current tinnitus was caused by exposure to acoustic trauma in the form of weapons and artillery fire without hearing protection while stationed in Vietnam.  

The Veteran's service personnel records confirm that he served as an artillery surveyor attached to the 6th Battalion, 27th Field Artillery Regiment, while stationed in Vietnam from May 1969 to June 1970.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is therefore conceded.  

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses of tinnitus, but he still maintains the ringing in his ears began during active duty.   Furthermore, at no time during the Veteran's military service was he found to have impaired hearing as defined under 38 C.F.R. § 3.385.

After service, the record does not indicate any ongoing treatment for tinnitus, but his complaints of tinnitus are consistently noted on the Veteran's pertinent medical history in outpatient treatment records.  

The Veteran was provided with a VA audiological examination in May 2010, at which time he was diagnosed as having bilateral tinnitus.  Subjectively, the Veteran described a high-pitched frequency in his ears "that has been present for years."  The examiner noted that his military noise exposure included noise from surveying locations for coordinates for artillery guns, and that he did not wear hearing protection devices.  The Veteran denied significant civilian occupational noise exposure as well as recreational noise exposure.  However, the audiologist opined that his tinnitus was less likely than not due to active duty noise exposure, based on the facts that his military audiograms were normal and there was no complaint of tinnitus during active duty.  

By contrast, in a July 2012 treatment note, the Veteran's private physician, C. Mallory, M.D., opined that the Veteran's tinnitus was "likely service connected."

The Board emphasizes that the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of an audiological disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate tinnitus at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  

Again, the Veteran reports that his tinnitus began while on active duty.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

As explained above, where a condition is readily identifiable, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The Board concludes the Veteran is, at the very least, competent to report when he first observed ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In short, the medical evidence does not show complaints or a diagnosis of tinnitus in service.  However, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here, the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the evidence is at the very least in relative equipoise.  The Board has no reason to doubt the Veteran's credibility and tinnitus is a condition capable of lay observation.  As the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt.  Thus, the Board finds service connection for tinnitus is warranted.

Parkinson's Disease

The Veteran also seeks entitlement to service connection for Parkinson's disease, which he claims developed secondary to Agent Orange exposure in Vietnam.  

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Here, service records show that the Veteran served in the Republic of Vietnam from May 1969 to June 1970.  Therefore, he is presumed to have been exposed to herbicides coincident with his service in Vietnam.

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d)  are satisfied.  Parkinson's disease is among those disabilities.  38 C.F.R. § 3.309(e).  

The Veteran's service treatment records here are silent for any complaint, treatment, or diagnosis relatable to Parkinson's disease.  However, he was diagnosed as having Parkinson's disease in 2007.  

In a VA neurology consultation note dated in May 2009, a VA staff neurologist indicated that the Veteran's past medical history was significant for a 20-year history of methamphetamines known to cause Parkinson's, alcoholism for 40 plus years and continuing, cocaine and psychedelics quitting 30 years ago, and hepatitis C.  The VA neurologist diagnosed him as having Parkinson's disease by history secondary to methamphetamine addiction, with prominent resting hand tremors.  The Veteran's claim of entitlement to service connection was denied on the basis of this VA treatment note, as the RO concluded that his Parkinson's disease was a result of methamphetamine use rather than in-service herbicide exposure.  

The Veteran was provided with a VA brain and spinal cord examination in June 2010, at which time a diagnosis of Parkinson's disease was confirmed.  Curiously, however, no opinion as to the etiology of the Parkinson's disease was provided.  

In his January 2011 notice of disagreement, the Veteran vehemently denied the May 2009 VA treatment note's characterization of him as a 20-year methamphetamine user and an alcoholic.  The Veteran claimed that he had only used methamphetamines a handful of times while on guard duty in Vietnam, and only a few times recreationally subsequent to being discharged.  The Veteran further added that a majority of the jobs he retained following service required random drug testing, and that he never tested positive of methamphetamines.  

In an April 2011 treatment note, the Veteran's private neurologist, G. W. Dunn, M.D., indicated that methamphetamine was not known to cause Parkinson's disease.  He continued that the Veteran had no history of carbon monoxide or manganese poisoning, and no history of Parkinson's disease in his family.  Dr. Dunn added that the Veteran had no history of neuroleptic use or Reglan use, as these latter drugs were known to be able to induce Parkinson's disease at times.

In a September 2011 treatment note, another private neurologist, W. R. Bozarth, M.D., indicated that he was also not aware of methamphetamines commonly causing Parkinson's disease.  

In correspondence dated in December 2011, Dr. Bozarth indicated that:

I have researched on Pub Med and there are mentions of and methamphetamines causing Parkinson's disease.  However, I have not found any definitive articles that support that diagnosis.  I also talked to [the head of the Movement Disorder Clinic at Oregon Health & Science University who] treats Parkinson's patients on an ongoing basis and he stated that he was aware of the literature about methamphetamines causing Parkinson's disease, but states that he has never seen a case of Parkinson's disease attributed to methamphetamine use.  

I also talked to [a neurologist at the Mayo Clinic who works in the Movement Disorder Clinic and who] sees patients day in and day out with Parkinson's disease and has never found a case that he would attribute to methamphetamine use.  

Both of us note that methamphetamine use is quite prevalent and I have been in my office practice for 39-40 years and I have never encountered a case of Parkinson's disease that I could attribute to the use of methamphetamines.  

It seems much more likely that if methamphetamines did cause Parkinson's disease all of us would see multiple cases a year because of the widespread use of methamphetamines.  More likely than. not, or on a more probable than not, basis, given the case of [the Veteran] it seems much more likely that his Parkinson's disease is caused by a condition other than the methamphetamine use and Agent Orange has been a possible cause of Parkinson's disease and in his case this would certainly be much more likely to be the case than methamphetamine use.

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.   See Struck v. Brown, 9 Vet. App. 145 152 (1996).

The Board has no basis for determining that the VA physicians are more credible than the private physicians with regard to their opinions as to the Veteran's diagnosis or that any opinion has more probative value.  Consequently, the Board finds that the evidence in favor of and against a finding that the Veteran had a current disability of Parkinson's disease is in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Board resolves all reasonable doubt in the Veteran's favor, and service connection for Parkinson's disease is granted.


ORDER

The claim of entitlement to service connection for asthma has been withdrawn.

The claim of entitlement to a compensable disability evaluation for erectile dysfunction has been withdrawn.

The claim of entitlement to a compensable disability evaluation for a surgical scar has been withdrawn.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for Parkinson's disease is granted.  


REMAND

With respect to the issue of entitlement to service connection for a back disorder, the Veteran has indicated that he injured his lower back on several occasions in service.  First, he has testified that he fell off a guard bunker during a rocket attack while stationed in Vietnam, although he did not report the incident.  Upon his return to Vietnam, the Veteran indicated that he was involved in a motor vehicle accident while driving a 2.5-ton truck at Fort Sill, Oklahoma.  Finally, the Veteran reported injuring his lower back after falling off a loading dock, at which time he was taken to a hospital by ambulance where they stitched his hand wounds.  

A review of the Veteran's service treatment records reveals that the Veteran sought treatment for severe low back pain and immobility following a fall on September 13, 1971, while on kitchen patrol duty.  In his September 23, 1971, Report of Medical History at separation, the Veteran reported suffering from recurrent back pain.  However, his corresponding Report of Medical Examination indicated that his spine was within normal limits.  

Private treatment records dated in August 2002 suggested that the Veteran injured his back in a November 1991 motor vehicle accident involving a head-on collision.  However, the Veteran has testified that he only injured his cervical spine, and not his lumbar spine, in the November 1991 accident.  Private treatment records dated in July 2012 indicated that the Veteran reported the onset of low back pain in 1971 following a truck accident during a training operation, although the Veteran did not immediately report the incident due to fear of getting in trouble.  The July 2012 private treatment record also documented the Veteran's report that he reinjured his back a few months later after falling off a loading dock while drunk and off duty.  The Veteran's private physician, C. Mallory, M.D., opined that his current back issues were "likely service connected" in July 2012.  

In April 2014, a VA opinion was obtained.  The VA examiner, who reviewed the Veteran's medical records but did not perform an in-person examination of the Veteran, concluded that the Veteran's current back symptomatology was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner based this opinion on the fact that, "There are no medical records to document any ongoing back pain of a chronic nature after separation in any timeframe reasonably proximate to service."  In addition, the VA examiner cited the August 2002 private treatment note mentioning that back problems started in 1991 following a motor vehicle accident.  The VA examiner concluded that, "These statements, given to the doctor, and put in the medical notes have a very high probative value because they were made (at the time) in a clinical context for obtaining care, with no secondary gain in mind regarding disability.  They have far more probative value than any subsequent statements made in the C&P arena."

The Board finds that the April 2014 VA opinion is inadequate in several respects.  First, the VA examiner did not discuss or consider the Veteran's credible testimony describing in-service injuries and continuous lumbar spine symptomatology since his active service, rendering the opinion inadequate.  In addition, while the examiner afforded "very high probative value" to the statements made by the Veteran to his private physician in the August 2002 private treatment note, documents have since been added to the record wherein the Veteran made statements to a private physician in July 2012 relating the onset of his low back symptomatology to service.  As such, the Board finds that the Veteran should be provided with an in-person VA examination to determine the likely etiology of his low back symptomatology which considers his credible testimony as well as the July 2012 private treatment record.

With respect to the issue of entitlement to an evaluation in excess of 50 percent for PTSD, the Board notes that the Veteran was last provided with a VA examination relevant to his PTSD in June 2012, nearly four years ago.  Even then, that examination was limited to the question of whether the Veteran was unemployable due to his PTSD symptoms alone for TDIU purposes.  The Veteran has described psychiatric symptomatology which suggests his PTSD has worsened since the June 2012 examination, to include serious memory loss problems, suicidal thoughts, night terrors and crying, daily anger problems, and receiving only 3 to 4 hours of sleep per night.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.

With respect to as to whether the reduction in the evaluation for prostate cancer from 100 percent to 40 percent, effective August 1, 2014, was proper, the thrust of the Veteran's argument seems to be that he is entitled to an evaluation in excess of 40 percent on the basis of residual voiding dysfunction.  The Veteran's service-connected residuals of prostate cancer are rated under Diagnostic Code 7528, which provides that if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding. 

Here, the RO's decision to reduce the Veteran's 100 percent evaluation for prostate cancer to 40 percent was based on the results of an April 2013 VA prostate cancer examination.  While the April 2013 VA examiner acknowledged that the Veteran suffered from voiding dysfunction due to prostate surgery, when describing the severity of the voiding dysfunction, the examiner merely indicated: "Wears pads and Depends.  Did not follow-up with the PT after surgery for pelvic exercises because he lives so far."  Furthermore, the examiner indicated that the voiding dysfunction did not cause increased urinary frequency.  However, the Veteran has reported hourly urinary frequency as a result of voiding dysfunction.  As the criteria for higher evaluations for voiding dysfunction are dependent, in part, on how many times per day absorbent materials must be changed, the Board finds that another VA examination must be conducted to ascertain the severity of the Veteran's residuals of prostate cancer.  

With respect to the issue of entitlement to a TDIU, the Board finds that any decision with respect to the service connection and increased rating claims being remanded above may affect the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability began in service, was caused by service, or is otherwise related to service.  Any opinion provided should be reconciled with the previous opinions obtained, to include the July 2012 opinion of the Veteran's private physician, C. Mallory, M.D.

The examiner is asked to specifically discuss the Veteran's credible testimony of injuring his back in service on three occasions and experiencing continuous symptomatology thereafter, as well as the in-service documentation of an injury causing low back pain in September 1971 and chronic low back pain at the time of separation from service.

A complete rationale for any opinion offered should be provided.

2.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.

3.  Provide the Veteran with a VA examination to ascertain the severity and manifestations of his service-connected residuals of prostate cancer.

4.  Readjudicate the claims remaining on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


